Title: To Thomas Jefferson from Eliphalet Austin, 29 January 1808
From: Austin, Eliphalet
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Austinburgh Geauga County Ohio  [before 29 Jan. 1808]
                     
                  
                  At this eventful Crisis, when War with England is loudly talked of Situated as I am with a Regemint lying seventy Miles on the bank of Lake Erie, and being the frontier (as it were) on the north and west and in the neighborhood of the British provence of Upper Canada. I think it my duty to point out to you in some measure our situation. I believe that no part of the United States would be more ready or willing in case of the alternative of War to take an active part than this, but we really lack Arms there being but very few on which any dependence could be placed in case of War. I hope some way by law will be provided to furnish us with at least five hundred Stands of Arms to furnish the destitute and those that cannot be otherwise supplied. there are a few good rifles on which real dependence can be placed that might answer a valuable purpose in case of War. And should some troops be wanted for immidiate defence with us at Detroit or Canada should the Government think fit I would willingly take the command of a Regiment of Volunteers, which I think might quickly be raised in this and Trumbull County and perhaps a few Companies from Erie County in the State of Pennsylvania. In that case it would be suitable to appoint a Major in Trumbull County and one in Erie. A suitable person for that post in Trumbull might be pointed out by Gideon Granger Post Master General who is acquainted there and for Erie, by Samuel Smith, Representative from that quarter. I think a Regiment might be easily & speedily raised who are inured to hardship & fatigue and which considering our local situation might render our Country essential service, before troops could arrive from more remote parts, being better acquainted with the Country where their services might be wanted &c. Our Representatives in Congress are from the Southern part of the State and consequently know but very little respecting our situation in the northern part which will form my apology for troubling you with these remarks
                  Accept Sir my Salutations
                  
                     Eliphalet Austin 
                     
                  
               